[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 07-14998                    ELEVENTH CIRCUIT
                                                                          AUG 26, 2008
                                Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                            CLERK

                             Agency No. A98-381-328

DESIREE CAROLINA COLMENAREZ,

                                                                        Petitioner,

                                          versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.


              ----------------------------------------------------------------
                     Petition For Review of a Decision of the
                            Board of Immigration Appeals
              ----------------------------------------------------------------

                                  (August 26, 2008)

Before EDMONDSON, Chief Judge, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Desiree Carolina Colmenarez, a native and citizen of Venezuela, petitions

for review of the adoption and affirmance by the Board of Immigration Appeals
(“BIA”) of the decision of the Immigration Judge (“IJ”) denying asylum and

withholding of removal.1 No reversible error has been shown; we dismiss the

petition in part and deny it in part.

          We review the decisions of the IJ and the BIA in this case. See Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (noting that we review the BIA’s

decision; but “[i]nsofar as the [BIA] adopts the IJ’s reasoning, we will review the

IJ’s decision as well”). An IJ’s factual determination that an alien is unentitled to

relief “must be upheld if it is supported by substantial evidence.” Mazariegos v.

U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). “To reverse the IJ’s

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

          We address Colmenarez’s asylum claim first. She argues that she is entitled

to asylum because she established past persecution and a well-founded fear of

future persecution. The IJ concluded that her asylum application was untimely

and that she failed to demonstrate an exception to the filing deadline.2 The



  1
   The decision also denied relief under the United Nations Convention Against Torture and Other
Cruel, Inhuman, or Degrading Treatment or Punishment. But on appeal, Colmenarez does not offer
argument on this claim; and thus, it is abandoned. See Sepulveda v. U.S. Attorney Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005) (explaining that petitioner abandons an issue by failing to offer
argument on that issue).
   2
       Colmenarez entered the United States in 2002 and filed her asylum application in 2004.

                                                  2
government asserts that we lack jurisdiction to review Colmenarez’s asylum

arguments.

      We review our subject matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Attorney Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). An asylum application

must be “filed within 1 year after the date of the alien’s arrival in the United

States.” 8 U.S.C. § 1158(a)(2)(B). An untimely application may be considered if

the alien demonstrates either the existence of changed circumstances which

materially affect the applicant’s eligibility for asylum or extraordinary

circumstances relating to the delay in filing an application within the period

specified. 8 U.S.C. § 1158(a)(2)(D). But the decision of whether the time-bar

should be waived for an untimely application is left exclusively to the Attorney

General; so we do not have jurisdiction to review a decision about whether an

alien such as Colmenarez complied with the one-year time limit or established

circumstances that would excuse her untimely filing. Chacon-Botero v. U.S.

Attorney Gen., 427 F.3d 954, 956-57 (11th Cir. 2005). Therefore, we decline to

address Colmenarez’s substantive asylum arugments and dismiss the petition for

review on her asylum claim.

      We now address Colmenarez’s withholding of removal claim. An alien

seeking withholding of removal must show that her life or freedom would be

                                           3
threatened because of a protected ground, such as political opinion. See 8 U.S.C.

§ 1231(b)(3)(A). Therefore, an alien bears the burden of demonstrating that she

more-likely-than-not would be persecuted or tortured upon return to her country of

nationality. Mendoza, 327 F.3d at 1287. The alien may satisfy this burden by

showing past persecution on account of a protected ground.3 Id. An alien who has

not shown past persecution may still be entitled to withholding of removal if she

can demonstrate a future threat to her life or freedom on a protected ground. Id.;

see also 8 C.F.R. § 208.16(b)(2).

        Here, Colmenarez asserted that she was persecuted because of her political

opinion: her support of the Democratic Action party and opposition to the

Bolivarian Circles. Her problems began when she started remodeling her house.

Rodolfo Molina, a representative of the neighborhood board -- who she later

learned was associated with the Bolivarian Circles -- told her she needed a permit

and ordered her to stop construction. Colmenarez claimed that Molina had no

authority to request that she obtain a permit; but she did, in fact, obtain the

necessary permit. According to Colmenarez, Molina had a cousin in the police


    3
     If the alien establishes past persecution in her country based on a protected ground, it is
presumed that her life or freedom would be threatened upon return to that country unless the
government shows by a preponderance of the evidence that, among other things, (1) the country’s
conditions have changed such that the alien’s life or freedom no longer would be threatened; or (2)
it would be reasonable for the alien to relocate to another part of the country. Id.

                                                4
department, and Molina used the police to continue harassing Colmenarez about

her remodeling project. On one occasion, the police came to her house and

ordered her to stop construction; when she questioned their authority, they told her

she was being disrespectful, pointed their guns at her, and threatened to arrest her.

A neighbor contacted another policeman to intervene so that she would not be

arrested. Colmenarez believed that she was threatened because she did not share

the ideology of the Bolivarian Circles.

      The IJ determined, and the BIA agreed, that Colmenarez had not suffered

past persecution in Venezuela and did not face a future threat of persecution if she

returned. The IJ noted that Colmenarez admitted that she did not actually belong

to a party organization and provided only her generalized assertion that she

supported the Democratic Action party. The problems she faced in Venezuela

stemmed from a dispute over building permits. Thus, she did not show that she

was targeted because of her political opinion. Because she did not meet the

burden of proof required for asylum, the IJ concluded, she also did not meet the

higher standard to qualify for withholding of removal.

      On appeal, Colmenarez argues that she was persecuted because of her

imputed political opinion. After review, we conclude that the evidence does not

compel the conclusion that Colmenarez was entitled to withholding of removal.

                                          5
The incidents alleged by Colmenarez are about a neighborhood building-permit

dispute. Though she alleges that Molina’s and the police’s harassment of her over

the permits was because of her political opinion, nothing in the record evidences

this connection.4 Colmenarez admitted that she belonged to no party organization

and did not otherwise elaborate on her party affiliation or activities. While she

testified that Molina was part of the Bolivarian Circles and targeted her because of

her opposition opinion, she simply provided no evidence that Molina knew of her

opinions or targeted her because of them; in fact, she testified that Molina

informed her he was enforcing a municipal statute. Without a political-opinion

connection, Colmenarez cannot demonstrate that she would be singled out for

persecution upon return to Venezuela. See Sepulveda, 401 F.3d at 1231 (“The

applicant must . . . establish a causal connection between the political opinion and

the feared persecution, presenting specific, detailed facts showing a good reason to

fear that he or she will be singled out for persecution on account of such an

opinion.”) (internal quotation omitted). Therefore, we deny the petition for review

on withholding of removal.5

  4
      Colmenarez provided no documentary evidence in support of her claims other than her passport.
  5
    After determining that Colmenarez suffered no past persecution and did not face a future threat
of persecution on account of a protected ground, the IJ also determined that she was not credible.
Even though the IJ’s initial analysis is dispositive of this appeal, we note that substantial evidence
also supports the IJ’s adverse credibility determination. Colmenarez’s testimony about her support

                                                  6
       PETITION DISMISSED IN PART, DENIED IN PART.




of the Democratic Action party was vague and undetailed, and she produced no corroborating
evidence. See Yang v. U.S. Attorney Gen., 418 F.3d 1198, 1201 (11th Cir. 2005) (the weaker the
applicant’s testimony, the greater the need for corroborative evidence). Additionally, important
inconsistencies existed between her asylum application and testimony. For instance, she failed to
include in her application the incident where police allegedly pointed guns at her. See Ruiz v. U.S.
Attorney Gen., 440 F.3d 1247, 1255 (11th Cir. 2006) (“Indications of reliable testimony include
consistency on direct examination, consistency with the written application, and the absence of
embellishments.”).

                                                 7